ON PETITION FOR REHEARING
CONOVER, Judge.
Kraft now petitions for rehearing and contends this court erred in its interpretation of IND.CODE 3-12-8-6. In order to clear up any misconceptions, we address her contention below.
IC 3-12-8-6 establishes the requirements of a petition under the election statutes. In discussing the statute, we inadvertently quoted subsections (a)(3)(C) and (D), which did not take effect until after Kraft’s election contest was filed. These subsections were quoted only for the purpose of showing the available grounds for an election contest. They had no bearing on the outcome of the case.
Rehearing denied.
CHEZEM, J., concurs.
SULLIVAN, J., would grant rehearing and reverse the judgment of the trial court.